Citation Nr: 0841071	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  99-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had military service from February 1943 to January 1946, and 
from February 1948 to March 1965. The veteran died in December 1987; the 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
of a March 1999 rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, that denied the 
appellant's application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  In a November 3, 2000, 
decision the Board reopened the appellant's claim and denied the claim for 
entitlement to service connection for the cause of the veteran's death on 
the merits.  The appellant appealed the Board's November 2000 decision to 
the United States Court of Appeals for Veterans Claims (Court), and the 
Court, in a June 2001 order, granted an unopposed motion by VA's Secretary 
to remand the appeal, and vacated and remanded the November 2000 decision 
to the extent that the decision denied service connection for the cause of 
the veteran's death.  The Board thereafter remanded the case in January 
2002 and in August 2003. 

In November 2004, the Board denied entitlement to service connection for 
the cause of the veteran's death.  The veteran appealed that denial to the 
Court.  In September 2007, the Court issued an order granting a joint 
motion to remand, vacating the November 2004 Board decision and remanding 
the matter to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The veteran died in December 1987 of cardiopulmonary failure due to 
metastatic hepatoma; a September 2000 addendum to his certificate of death 
lists, as a significant condition contributing to death but not resulting 
in the underlying cause of death, gastrointestinal hemorrhage.

2.  At the time of the veteran's death, service connection was in effect 
for postoperative residuals of duodenal ulcer, evaluated as 40 percent 
disabling; migraine headaches, evaluated as 10 percent disabling; and 
residuals of appendectomy, evaluated as non-compensably disabling.  The 
combined service-connected evaluation for the veteran's disabilities was 50 
percent.

3.  Hepatoma was not present in service or until many years thereafter and 
is not shown to be related to service.

4.  The veteran's service-connected disabilities did not cause or 
chronically worsen the veteran's fatal hepatoma, and they did not 
contribute substantially or materially to his death.

5.  The case does not involve a complex medical issue or controversy.


CONCLUSIONS OF LAW

1.  Hepatoma was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Hepatoma was not proximately due to or the result of the veteran's 
service-connected disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a) 
(2008).

3.  A disability incurred in or aggravated by service did not contribute 
substantially or materially to the cause of death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting from disease or 
injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
incurrence of malignant tumors during wartime service may be presumed if 
manifested to a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008). Service connection may also be 
granted for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) (2008). 
Additional disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

To establish service connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated by service 
either caused or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or underlying 
cause or be etiologically related thereto. For a service-connected 
disability to constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).

Service-connected diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable of 
resisting the effects of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (2008).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such severity as to have 
a material influence in accelerating death.  In this situation, however, it 
would not generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2008).

Factual background

The record reflects that the veteran died in December 1987.  His death 
certificate lists, as the immediate cause of death, cardiopulmonary failure 
due to metastatic hepatoma.  An autopsy was performed.

Service medical records are silent for any finding or diagnosis of liver 
carcinoma. The records show that the veteran was treated for a duodenal 
ulcer.

Private and VA medical records for February 1975 to January 1988 show that 
the veteran was treated in the 1970's for a variety of complaints, 
including those referable to the gastrointestinal tract.  He underwent a 
vagotomy and pyloroplasty for peptic ulcer disease in 1966 and a 70- 
percent gastric resection with Billroth I anastomosis in 1975.  The records 
are silent for any reference to any liver abnormalities, including 
carcinoma, until 1984.

The records show that the veteran was hospitalized at a VA facility in 
April 1984 after a referral from a private facility following an abnormal 
liver ultrasound.  The hospital report indicates that upper 
gastrointestinal series and upper gastrointestinal endoscopy in February 
1984 revealed no abnormalities other than bile gastritis.  The veteran 
reported a history of gastrointestinal symptoms since his partial 
gastrectomy, and indicated that over the previous year he had developed 
anorexia and had lost about 20 pounds.  In addition to his gastrointestinal 
symptoms, the veteran was reportedly being treated for hypertension, 
atherosclerotic heart disease, chronic anxiety disorder, and migraine 
headaches.  At the time of his admission the veteran weighed 122 pounds and 
appeared thin, but not emaciated.  A liver scan during hospitalization in 
April 1984 revealed a markedly enlarged organ with nonhomogeneous activity; 
the findings suggested the presence of multiple, large mass lesions in the 
liver, and the records show that the treating physicians felt the likely 
diagnosis was metastatic tumor.

A VA hospitalization report for May 1984 notes that the veteran had been 
hospitalized about a month earlier for evaluation of hepatomegaly that was 
eventually felt to be related to primary malignancy of the liver.  The May 
1984 report includes a discharge diagnosis of probable primary or 
metastatic liver disease.  VA treatment notes for July through September 
1984 indicate that liver scans demonstrated progression in the size of the 
liver lesions.  A September 1984 statement by Lucien Wilkins, M.D., 
indicates that the veteran had a hepatic mass which was probably hepatoma.  
The veteran was again hospitalized by VA in October 1984, at which time he 
underwent a liver biopsy that resulted in a pathological diagnosis of 
hepatocarcinoma.  Clinical indications suggested that the carcinoma was 
inoperable, and the discharge diagnoses included hepatocarcinoma; status 
post partial gastrectomy with resultant dumping syndrome and bile 
gastritis; migraine headaches; and angina pectoris.

A private treatment report for November 1984 indicates that the veteran was 
found to have a malignancy on a liver biopsy that accounted for his 
significant weight loss.  In December 1984, he was found to have a hepatoma 
that was too diffuse for arterial infusion by way of cannula or for any 
sort of surgical procedure; his liver was diffusely involved, and treatment 
with chemotherapy was planned.

In June 1986 the veteran was hospitalized and underwent an esophageal 
gastroduodenoscopy.  No evidence of esophageal varices was identified, 
although one slightly prominent esophageal vein was present.  No bleeding 
from esophageal varices was evident, and there was no stricture, neoplasm 
or ulceration of the esophagus.  Examination of the stomach revealed a 
small amount of bright red and dark blood and mild erythema of the lining 
of the stomach.  There was no blood or coffee ground material within the 
duodenum.  The fundus of the stomach and the gastroesophageal junction were 
viewed from below and no abnormalities were identified.  The diagnostic 
impression was accumulation of bright red blood within the stomach with the 
concentration of the blood being at the gastroenterostomy site. No marginal 
ulcer or neoplasm was identified.  No varices were identified, and there 
was no bleeding from the gastroesophageal junction or from the duodenum. 
The examiner strongly suspected that the veteran was oozing from the 
gastroenterostomy site, which might be related to thrombocytopenia.  The 
diagnoses on discharge from the hospital were subacute upper 
gastrointestinal bleeding, probably from an old gastroenterostomy site - 
without evidence of varices or marginal ulcer; malignant hepatoma of the 
liver, treated with chemotherapy; and coronary artery disease.

In November 1986, the veteran was found to have probable progressive 
hepatoma and chronic pancytopenia related to previous chemotherapy.

When seen in March 1987, the veteran weighed less than 117 pounds.  He 
complained of weakness and malaise.  The impressions were status post I-131 
anti-ferritin with previous Adriamycin; severe hypoplastic bone marrow 
dating from July 1986; and pancytopenia from recent therapy.  By September 
1987, the veteran weighed less than 114 pounds and his skin was jaundiced.  
The impressions were hepatoma, jaundice and ascites, and anemia.  In a 
letter dated in September 1987, his treating oncologist reported that the 
veteran had hepatoma that was widespread throughout his liver, including 
his pulmonary system.  In addition, he had pancytopenia secondary to 
therapy for his hepatoma.  Finally, he had problems with malnutrition, 
edema, and ascites.  He had recently been found to be anemic.

By December 1987, the veteran weighed 99 pounds and was hospitalized at a 
private facility that month with complaints of nausea, vomiting, 
dehydration and weakness.  He reported that he had been unable to keep 
fluids down due to what he felt was severe abdominal distention from his 
malignant ascites causing pressure in his stomach.  Chest X-ray studies on 
the day of admission showed multiple pulmonary opacities throughout the 
lungs compatible with either diffuse neoplasm or possibly pneumonia.  There 
continued to be right hilar adenopathy and opacity in the interior 
mediastinum that was unchanged.  Intravenous fluids and antiemetic therapy 
were initiated, but he did not respond to this therapy and had a 
deteriorating course.  He died two days following admission.  The terminal 
hospital report reflects diagnoses of cardiorespiratory failure, metastatic 
hepatoma, malnutrition, malignant ascites, and nausea, vomiting and 
dehydration.

On file is the December 1987 autopsy report, which indicates that the 
autopsy was performed the day following death and was limited to an 
examination of the stomach.  Gross examination of the abdomen showed an 
enlarged liver with surrounding adhesions.  The peritoneal cavity showed no 
tumor implants.  The gastric mucosa, particularly near the cardia, showed 
tarry surface deposits, but showed no ulceration or tumor implants.

In several statements on file, the appellant contends that the veteran's 
service-connected gastrointestinal disorder materially contributed to, or 
at least hastened, the veteran's death, particularly as the service-
connected disorder involved vital organs (namely the stomach and 
intestines).  She notes that the autopsy report suggested the veteran was 
bleeding from his gastrointestinal disorder at the time of death, and 
argued that since the autopsy report also showed adhesions between the 
liver and stomach, the veteran's gastrointestinal disorder was involved in 
his death. The appellant argues that the certificate of death was 
incorrectly completed because the certifying physician (a physician from 
the practice the veteran sought treatment from since the 1970's) was on 
drugs, and refused her request to amend the certificate.

On file is a May 1999 statement by Dr. Wilkins, a private 
gastroenterologist who treated the veteran for gastrointestinal complaints 
beginning in about 1984.  Dr. Wilkins noted that the veteran in the past 
had undergone a 70-percent gastric resection and Billroth I anastomosis for 
his service-connected ulcer disease and that the autopsy report reflected 
evidence of gastrointestinal bleeding at the time of his death.  He stated 
that the veteran "suffered tremendously" from the residuals of his ulcer 
surgery, and that this contributed greatly to the veteran's having 
significant discomfort during his life and probably made a contribution to 
his cause of death. Dr. Wilkins noted that a portion of the death 
certificate was left blank and did not indicate whether the autopsy 
findings were considered when the cause of death was entered.  Dr. Wilkins 
concluded that the veteran's gastrointestinal bleeding contributed to his 
death, and stated that the veteran's service-connected gastrointestinal 
disability "almost certainly contributed to his death."

On file is a copy of an undated news article indicating that the physician 
who completed the veteran's death certificate surrendered his license in 
1993 after acknowledging and seeking treatment for chemical dependency.

Of record is an August 2000 statement by the chief of the Gastrointestinal-
Hepatology-Nutrition Section of a VA medical center.  The VA physician 
observed that the veteran entered the hospital with hepatocellular 
carcinoma (hepatoma) as a diagnosis, and concluded that the veteran died 
directly as a result of hepatocellular carcinoma.  Although the physician 
noted that the veteran was service connected for peptic ulcer disease, for 
which he had undergone a subtotal gastrectomy, pyloroplasty, and vagotomy 
many years earlier, the physician was of the opinion that there was no 
evidence of gastrointestinal bleeding as a result of the service- connected 
postoperative ulcer residuals.  The VA physician explained that the 
possible presence of such blood could have come from esophageal varices, 
which often occur with hepatocellular carcinoma, and that it was unlikely 
that the veteran's service-connected condition was a principle or primary 
cause of death.  The physician further concluded that it was not likely 
that the service-connected condition contributed to death.

On file is a September 2000 statement by Janelle Rhyne, M.D., president of 
the New Hanover Regional Medical Center, addressed to the Vital Records 
Section of the North Carolina Department of Environment, Health and Natural 
Resources.  Dr. Rhyne indicates that after reviewing the veteran's medical 
records, she had found reason to supplement the information on the original 
death certificate.  Enclosed with her statement was a Supplemental Report 
of Cause of Death, dated in September 2000, amending the certificate of 
death to indicate that a significant condition contributing to death but 
not resulting in the underlying cause of death was gastrointestinal 
hemorrhage.

In January 2002, and pursuant to the Board's January 2002 remand 
instructions, the RO attempted to contact Dr. Rhyne to allow her to 
elaborate on the basis for her opinion that the veteran's medical record 
supported amending his death certificate to list gastrointestinal 
hemorrhage as a significant condition contributing to his death. The RO 
also requested that she identify her area of medical expertise.  In March 
2002, Samuel S. Spicer, M.D., responded, and indicated that he had replaced 
Dr. Rhyne as president of the New Hanover Regional Medical Center.  He 
described his own medical specialty but did not comment on Dr. Rhyne's, and 
he enclosed several documents he suggested formed the basis for Dr. Rhyne's 
conclusions regarding gastrointestinal bleeding.  Those enclosures 
included: the original death certificate, the December 1987 autopsy report, 
and the May 1999 statement by Dr. Wilkins.

Records from the North Carolina Medical Board received in July 2002 show 
that Dr. Rhyne's specialty is in infectious diseases and internal medicine.  
In August 2002 the RO determined that Dr. Rhyne was currently employed at 
the same practice as Dr. Wilkins (Wilmington Health Associates).

Of record is a February 2003 statement by a gastroenterologist employed at 
a VA medical center.  The physician noted the veteran's gastrointestinal 
surgical history, and that the veteran in 1983 began to experience weight 
loss.  He reviewed the February 1984 diagnostic studies showing bile 
gastritis without any active ulcer, and noted that later diagnostic studies 
in 1984 revealed hepatocellular carcinoma. He concluded that since the 
veteran's weight in the years following his last surgery remained 
reasonably stable, it was evident that the weight loss experienced since 
1983 was likely related to the carcinoma.  He noted that the veteran was 
thereafter hospitalized repeatedly in 1986 for pancytopenia requiring 
transfusions, and that in June 1986 he was admitted for subacute 
gastrointestinal bleeding, for which diagnostic studies revealed oozing 
from the gastroenterostomy site without clear evidence of an ulcer.  He 
noted that a bone marrow biopsy in July 1986 revealed hypoplastic marrow 
thought to be a consequence of chemotherapy, and that in September 1987 the 
veteran was found to have ascites indicative of worsening hepatic function, 
and was later found to be jaundiced with increasing loss of weight. The 
physician noted that the veteran experienced two nosebleeds attributable to 
a low platelet count, and required paracentesis, indicative of progressive 
decline in hepatic function and worsening portal hypertension from 
progression of the carcinoma.  He reviewed the reports of chest X-ray 
studies conducted in December 1987 showing findings consistent with diffuse 
neoplasm or pneumonia, although he concluded that the findings likely 
represented a neoplastic process rather than an infectious process.  He 
lastly noted that the autopsy report revealed the presence of darkened 
blood, without any active ulceration.

The physician concluded that it was clear from the veteran's history that 
the slow decline in his weight, the progressive portal hypertension and the 
worsening hepatic function were indicative of progression of the 
hepatocellular carcinoma.  He noted that death would be anticipated from 
the disease, and that the veteran's clinical course was consistent with 
progression of the hepatocellular carcinoma.  He noted that there was no 
evidence in the last several months of life of active gastrointestinal 
bleeding due to ulceration, and he pointed out that the veteran had 
pancytopenia including thrombocytopenia that was transfusion-dependent, 
which was due primarily to bone marrow failure given the documented bone 
marrow biopsy.  The physician noted that the veteran did have one episode 
of gastrointestinal bleeding in June 1986 that was subacute in nature, but 
that he had several other signs of bleeding diathesis, including epistaxis.  
He pointed out that the presence of a small amount of darkened material in 
the veteran's stomach at autopsy would almost be an expected finding in 
someone critically ill with extensive comorbid illness and advanced cancer.  
He concluded that it was a virtual certainty that the service connected 
gastrointestinal disorder was not the principle cause of death.  He also 
concluded that the residuals of the veteran's service-connected 
gastrointestinal disability did not contribute to death and that the 
veteran's death was solely a manifestation of the progression of advanced 
and very aggressive malignancy which typically causes death within months.  
The physician based his conclusions on the veteran's clinical course, the 
lack of any clinical evidence of signs of gastrointestinal bleeding, and 
certain signs of worsening hepatic function in the last two months of life 
that could not be attributable to the gastrointestinal disorder.  He lastly 
noted that the finding of worsening jaundice and advancing ascites could 
only be explained on the basis of progression of hepatic dysfunction.

On file is a July 2003 statement by Andrew Cracker, M.D., a gynecologist.  
He indicated that he reviewed the veteran's original death certificate and 
the autopsy report.  He concluded that there was evidence of 
gastrointestinal bleed which he believed would have contributed to the 
veteran's death.  He noted the veteran's surgical history and stated that 
the veteran's service-connected gastrointestinal disability "almost 
certainly contributed to his death."

Analysis

Service medical records are negative for hepatoma and there is no evidence 
of hepatoma for many years after service and no medical evidence linking 
the veteran's fatal hepatoma to his periods of service.  The appellant does 
not contend otherwise, but rather argues that the veteran's service-
connected gastrointestinal disability either caused or contributed 
substantially or materially to hasten, the veteran's death from hepatoma.

At the time of the veteran's death, service connection was in effect for 
postoperative residuals of duodenal ulcer, which were rated 40 percent 
disabling; migraine headaches, which were rated 10 percent disabling; and 
residuals of appendectomy, which were rated noncompensably disabling.  The 
combined service-connected evaluation was 50 percent.

In support of her claim, the appellant has submitted a May 1999 statement 
by Dr. Wilkins, a September 2000 statement by Dr. Rhyne with an amended 
death certificate, and a July 2003 statement by Dr. Cracker, as well as her 
own statements. Dr. Wilkins, a gastroenterologist, and Dr. Cracker, a 
gynecologist, conclude, based on the autopsy report, that the veteran was 
experiencing gastrointestinal bleeding at the time of his death, and that 
this bleeding contributed to his demise.  Dr. Rhyne impliedly also 
concludes that the veteran had gastrointestinal bleeding which contributed 
to his death.

In contrast, the record contains an August 2000 opinion by the Chief of 
Gastrointestinal-Hepatology-Nutrition at a VA medical center, and a 
February 2003 opinion from a VA physician specializing in gastroenterology.  
Both physicians concluded, in no uncertain terms, that the veteran's 
service-connected gastrointestinal disability neither caused the veteran's 
death, nor contributed to his death in any manner.  Both opinions were 
predicated on a review of the veteran's claims files and gave a thorough 
rationale for the findings.

The Board has the authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship to other 
items of evidence. See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. Cir. 
1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error 
for the Board to favor the opinion of one competent medical expert over 
that of another when the Board gives an adequate statement of reasons or 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, in the context of the evidence of record, the Board places 
greater weight on the August 2000 and February 2003 opinions of the VA 
physicians who reviewed the veteran's medical history, than it does on the 
May 1999 opinion by Dr. Wilkins, the September 2000 determination by Dr. 
Rhyne that gastrointestinal hemorrhage contributed to the veteran's death, 
the July 2003 opinion by Dr. Cracker, or the appellant's own statements.  
Dr. Wilkins based his conclusion that the veteran's gastrointestinal 
disability contributed to his death on what he believed was evidence in the 
autopsy report of gastrointestinal bleeding.  Dr. Rhyne in September 2000 
purportedly amended the veteran's death certificate to reflect that 
gastrointestinal hemorrhaging contributed to the veteran's death.  The 
Board points out; however, that Dr. Wilkins' opinion is not wholly 
consistent with the findings of the endoscopy he himself performed in June 
1986.  Those findings suggested the presence of upper gastrointestinal 
bleeding from the gastroenterostomy site, but which was subacute (and not 
chronic) in nature; the study did not demonstrate any active ulcer in the 
duodenum, or any gastritis.  Dr. Wilkins suspected that the veteran's 
bleeding was oozing from the gastroenterostomy site, and that this might be 
related to thrombocytopenia; the Board notes that at that time, the veteran 
was receiving transfusions for treatment of his hepatoma.  Dr. Wilkins 
described the amount of accumulated blood as small and advised treatment 
with medication.  In short, until the appellant filed the instant claim, 
the treatment records on file show that Dr. Wilkins did not appear to 
consider the June 1986 bleeding as significant.

In addition, while Dr. Rhyne purportedly amended the veteran's death 
certificate to include "gastrointestinal hemorrhage" as a significant 
condition contributing to death, she notably did not provide any 
explanation for her determination, other than to indicate that she had 
reviewed documents including the veteran's autopsy report.  Dr. Rhyne's 
statement was devoid of any rationale for the finding that a 
gastrointestinal hemorrhage contributed to the veteran's death.  That 
report indicates, however, that the gastric mucosa, particularly near the 
cardia, showed tarry surface deposits but no ulceration or tumor.  
Anatomically, the cardia is the orifice between the esophagus and the 
cardiac part of the stomach. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 267, 
1203 (28th ed. 1994).  The Board notes that while she has elected not to 
reveal her affiliation with Dr. Wilkins' practice, Dr. Rhyne is in fact a 
member of that practice.  It is noted that she did not amend the death 
certificate until after the Board initially denied the appellant's claim 
(and discounted the May 1999 opinion by Dr. Wilkins).  Although the Court 
in its memorandum opinion indicated the Board should not make inferences 
concerning Dr. Rhynes affiliation or the fact that the death certificate 
was not amended until after the Board initially denied the appellants 
claim; it is noted that the credibility and weight to be attached to such 
opinions are within the province of the Board as adjudicators.  Guerrieri, 
supra.  Therefore, the Board found, based on its ability to weigh evidence 
and credibility of the evidence proffered that the conclusion in the 
amended death certificate is entitled to no more evidentiary weight than 
would be assigned to an opinion by Dr. Rhyne if she had not submitted the 
amended certificate in her capacity as president of New Hanover Memorial 
Hospital.  The Court noted that the Board was not to make its own medical 
conclusions; however, the Board can find, after reading the autopsy report, 
that it did not find ulceration or tumor and that Dr. Rhyne did not provide 
any explanation for her determination and therefore conclude that her 
opinion did not appear consistent with the autopsy findings.  The weight of 
a medical opinion is, however, diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri, Id.  Here, Dr. Rhyne gave no explanation for her finding that a 
gastrointestinal hemorrhage contributed to the veteran's death, as the 
autopsy did not make this conclusion, further explanation was needed by Dr. 
Rhyne.  The fact that a gastrointestinal hemorrhage contributing to the 
veteran's death was not concluded in the autopsy report and that the report 
noted no ulceration or tumor is not relying on unsubstantiated medical 
conclusions but on the basis that the autopsy report did not find 
ulceration or tumor and did not conclude that a gastrointestinal hemorrhage 
contributed to the veteran's death.

With respect to Dr. Cracker's opinion, he notably based his opinion solely 
on the veteran's original death certificate, the autopsy report, and his 
understanding of the veteran's past surgical history.  There is no 
indication that he reviewed the veteran's medical records for the years 
prior to, and leading up to the veteran's demise, particularly those 
records showing the absence of any active ulcer, demonstrating stomach 
bleeding in 1986 following the onset of transfusion therapy, and 
documenting the steady deterioration of the veteran from the hepatoma 
itself.  Moreover, Dr. Cracker indicated only that the gastrointestinal 
bleeding "contributed" to the veteran's death, without any suggestion that 
any such contribution was substantial or material in nature.  The Board 
additionally notes that Dr. Cracker, while certainly a physician competent 
to proffer a medical opinion, is a gynecologist, without any identified 
expertise in the areas of gastrointestinal, liver or oncological disorders.  
Therefore, the Board finds Dr. Cracker's opinion less probative than those 
opinions offered by a VA Chief of GI-Hepatology and a VA 
Gastroenterologist, who have given comprehensive explanations for their 
findings.  As with Drs. Wilkin's and Rhyne's statements, Dr. Cracker gives 
no rationale for his findings other than offering the same information, 
i.e., evidence of gastrointestinal hemorrhage/bleed in the autopsy report.  
Neither of these physicians explained why the veteran's metastatic hepatoma 
with malignant ascites could not have contributed to any gastrointestinal 
bleeding or how they were so certain that the veteran's service connected 
duodenal ulcer contributed to the veteran's death.  

Lastly, the Board notes that there is no indication that the appellant is 
competent to provide a medical opinion concerning whether the veteran's 
service-connected gastrointestinal disorder contributed substantially or 
materially to the veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2003).

In contrast, the August 2000 VA physician concluded that there was no 
evidence of gastrointestinal bleeding as a result of the service-connected 
condition, noting that the possible presence of such blood could have come 
from the sort of esophageal varices often occurring with hepatocellular 
carcinoma.  Although no evidence of esophageal varices, other than for one 
slightly prominent esophageal vein, was present on endoscopic examination 
in June 1986, that diagnostic study was conducted more than a year and a 
half prior to the veteran's death, and the autopsy report did not include 
examination of the esophagus.  The Board also notes that the section of the 
veteran's stomach in which the bleeding was located, the cardia, is 
consistent with the opinion of the VA physician that the cause of the 
bleeding was esophageal varices as a result of the hepatoma.  In addition 
the February 2003 VA physician explained that there was no evidence of any 
active ulcer in the veteran at any point since 1984, and that the weight 
loss experienced by the veteran was consistent with hepatoma as a etiologic 
cause.  He also addressed the bleeding seen on endoscopic examination in 
June 1986, noting that it was likely related to documented bone marrow 
failure and consequent blood transfusions, particularly given that the 
veteran was experiencing other signs of bleeding diathesis around the same 
time.  He concluded that the veteran's weight loss, worsening hepatic 
function, jaundice, portal hypertension and other symptoms since 1984 
represented the progression of a hepatocellular carcinoma which would be 
expected to result in death.  With respect to the blood noted on the 
autopsy report, the physician indicated that such a finding would be 
expected in a critically ill person with extensive comorbid illness, but 
that the veteran's gastrointestinal disability was not the primary cause, 
or a contributory cause of the veteran's death.  He concluded instead that 
the veteran's death was caused by an advanced and aggressive malignancy, 
and he stressed that there was no clinical evidence of gastrointestinal 
bleeding in the veteran in the months leading to his death.

The Board finds that the August 2000 and February 2003 opinions are better 
supported by the evidence of record, and are more comprehensive in their 
discussion of the evidence and explanation of their conclusions.  The 
record is in fact devoid of any clinical or diagnostic indication of an 
active peptic ulcer at any time since 1984, and while bleeding into the 
stomach was noted on endoscopic examination in June 1986, Dr. Wilkins did 
not consider it significant enough for follow up studies, and in any event 
was not able to identify any lesion or ulcer to support his belief that the 
bleeding originated from the gastroenterostomy site.  The February 2003 
examiner noted that the bleeding was likely accounted for by 
thrombocytopenia resulting from the veteran's bone marrow failure, pointing 
to the epistaxis the veteran also experienced around the same time.  There 
is no other clinical or diagnostic evidence of bleeding into the stomach 
until the autopsy report on the veteran.  That report reveals the presence 
of tarry surface deposits in the region more toward the esophagus than the 
duodenum, and also disclosed the absence of any ulceration.  Drs. Wilkins, 
Rhyne and Cracker believe the above findings show the bleeding was 
gastrointestinal in origin, but none of their opinions account for either 
the location of the bleeding (far away from the duodenum), or for the 
absence of any ulcerations to explain the origin of the bleeding.

Moreover, even assuming that the blood located in the veteran's stomach at 
his death was of gastrointestinal origin, the Board finds that the opinions 
of the August 2000 and February 2003 VA physicians, to the effect that the 
veteran's gastrointestinal disability did not contribute to his death, and 
that it was the progression of hematoma and associated symptoms which 
accounted exclusively for the veteran's debilitation and demise, are better 
supported by the evidence of record than the opinions of Drs. Wilkins, 
Rhyne and Cracker.  In this regard the Board again points out that none of 
the evidence on file since 1984 discloses the presence of any active ulcer, 
and that even assuming Dr. Wilkins is correct that the bleeding on 
endoscopic examination in June 1986 originated from the gastroenterostomy 
site, the endoscopy report itself did not reveal any lesions to account for 
the bleeding.  The February 2003 VA physician instead concluded that the 
bleeding was likely attributable to bone marrow failure.

In any event, the endoscopic findings in 1986, when viewed in light of the 
autopsy findings, suggest that the service-connected gastrointestinal 
disability, while possibly still of lingering effect, was not so 
significant in its effect as to have contributed to death.  The record 
shows that the veteran began to experience significant weight loss in the 
year prior to the discovery of his inoperable liver carcinoma, and 
continued to exhibit a pattern of weight loss up until his last admission.  
When examined for separation in March 1965, he weighed 148 pounds, and 
weighed 142 pounds when examined by VA in March 1979, and 145 pounds when 
seen privately in January 1980; it was then reported that he was anemic due 
to his post gastrectomy state, and his problems included a dumping 
syndrome.  When seen privately in June 1983 he reported a loss of appetite 
and weighed less than 132 pounds.  In July 1983 he weighed less than 129 
pounds, and a stomach biopsy revealed gastritis.  His B-12 level was also 
found to be low, and he was treated with monthly B-12 injections.  When 
seen in October 1983, he was felt to be stable, except for decreased 
appetite, and he weighed less than 126 pounds.  When seen in late February 
1984 he reported experiencing almost daily nausea and vomiting; he weighed 
130 pounds.  The following day he weighed 127 pounds and underwent an upper 
gastrointestinal series that showed severe bile gastritis and patent 
gastroenterostomy without evidence of marginal ulceration.  When 
hospitalized by VA in April 1984, the veteran was noted to have had 
significant weight loss over the previous year; it was on this admission 
that metastatic liver disease was first suspected, and the veteran at that 
time weighed 122 pounds.  When seen privately in August 1984 the veteran 
was noted to have ongoing dumping syndrome and hepatomegaly of undetermined 
etiology; he weighed 126 pounds.

The diagnosis of hepatocarcinoma was confirmed on biopsy during an October 
1984 VA hospitalization; when he was discharged from the hospital he 
weighed 117 pounds. Thereafter, although his weight fluctuated within a 
very narrow range, he experienced a steadily downward course.  Although he 
continued to have dumping syndrome associated with his service-connected 
gastrointestinal disability, the evidence of record supports the opinions 
of the August 2000 and February 2003 VA physicians that it was unlikely 
that the service-connected gastrointestinal condition contributed to death.  
The Board notes that the February 2003 physician in particular provided a 
detailed rationale for concluding that the veteran's death was solely a 
function of the hepatoma, noting the veteran's clinical course, lack of 
clinical evidence of gastrointestinal bleeding, and the evidence of 
steadily progressive worsening of hepatic function.

In sum, the record shows that the veteran's gastrointestinal disability, 
while not wholly static, was not sufficiently debilitating to constitute a 
contributory cause of death in the face of an overwhelming disease process 
from which death could be anticipated irrespective of the presence of 
another disease process affecting a vital organ.  See 38 C.F.R. § 3.312(c).  
This is essentially what the VA physicians found when they concluded that 
the veteran died of metastatic hepatocellular carcinoma without 
contribution from his service-connected condition.

The Board therefore concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  The appellant's claim is therefore denied.



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA 
benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the claimant to 
provide any evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).  Notice should be provided to 
a claimant before the initial unfavorable decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant in March 2004 
of the information and evidence needed to substantiate and complete a claim 
for entitlement to service connection, to include notice of what part of 
that evidence is to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of the claim.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) notice must be 
provided to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the 
provisions of 38 U.S.C.A. § 5103(a) were enacted after the first 
adjudication of the claim in March 1999, thus making compliance with the 
timing requirements of 38 U.S.C.A. § 5103 impossible. Since then, however, 
the content of the notices provided to the appellant fully complied with 
the requirements of that statute.  The notice was provided by the RO prior 
to the transfer and certification of the appellant's case to the Board and 
the content of the March 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
afforded numerous opportunities to supplement the record, her 
representative in February 2002 indicated that no further evidence was 
outstanding and her claim was re-adjudicated in a May 2004 supplemental 
statement of the case.  The appellant has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in the timing 
was harmless, the appellant was not prejudiced.  Simply put, there is no 
evidence any VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

In the context of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). While there 
are particularized notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a section 
5103(a)-compliant notice.

In March 2004 letter as well as supplemental statements of the case, the 
appellant was provided with notice of what evidence was needed for her 
claim, what VA would do, and what she should do.  The Board notes that, 
even though the correspondence requested a response within 60 days, they 
also expressly notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within one year from 
the date notice is sent).  She was not given the specific notice required 
by Hupp, supra.  Nonetheless, the November 2004 Board decision and 
supplemental statements of the case contained information concerning the 
disabilities for which service connection was in effect at the time of the 
veteran's death.  In addition, through correspondence and her attorney, the 
appellant argued that the veteran's service connected disability played a 
role in causing the veteran's death, so the appellant had actual knowledge 
of those disabilities. 

The Board acknowledges that the appellant was not provided notice of the 
appropriate disability rating and effective date of any grant of service 
connection. The failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the evidence is 
against the appellant's claim and any questions as to the appropriate 
disability ratings or effective dates to be assigned are moot.

Finally, the Board notes that veteran's service medical records and all 
other pertinent available records have been obtained in this case. In 
addition, appropriate VA medical opinions were obtained. Neither the 
appellant nor her representative has identified any outstanding evidence, 
to include medical records that could be obtained to substantiate the 
denied claim. The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating agency were 
not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


